UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


ROBERT L. SCHULZ,

                                            Plaintiff,                     No. 1:15-cv-01299 (BKS/CFH)

v.

UNITED STATES OF AMERICA,

                                            Defendant.


APPEARANCES:

Plaintiff pro se:
Robert L. Schulz
Queensbury, NY 12804

For Defendant:
Michael R. Pahl
U.S. Department of Justice, Tax Division
Ben Franklin Station
P.O. Box 7238
Washington, DC 20044

Hon. Brenda K. Sannes, United States District Judge:

                             MEMORANDUM-DECISION AND ORDER

        Presently before the Court is Plaintiff pro se Robert Schulz’s motion seeking

reconsideration (Dkt. No. 224) of the Court’s July 12, 2018 Memorandum-Decision and Order,

(Dkt. No. 223), granting in part and denying in part Defendant’s motion for summary judgment

(Dkt. No. 196) and denying Schulz’s motion for summary judgment, (Dkt. No. 197). 1

        In general, a motion for reconsideration may only be granted upon one of three grounds:

“(1) an intervening change in law, (2) the availability of evidence not previously available, and


1
  The Court has also considered Schulz’s supplemental letters and his reply in support of his motion seeking
reconsideration. (Dkt. Nos. 225, 229, 231).
(3) the need to correct a clear error of law or prevent manifest injustice.” Shannon v. Verizon

N.Y., Inc., 519 F. Supp. 2d 304, 307 (N.D.N.Y. 2007); see also Virgin Atl. Airways, Ltd. v. Nat’l

Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992) (same) (citing 18 C. Wright, A. Miller & E.

Cooper, Federal Practice & Procedure § 4478 at 790). “[A] motion to reconsider should not be

granted where the moving party seeks solely to relitigate an issue already decided.” Shrader v.

CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). “The standard for reconsideration is strict

and is committed to the discretion of the court.” S.E.C. v. Wojeski, 752 F. Supp. 2d 220, 223

(N.D.N.Y. 2010) aff’d sub nom. Smith v. S.E.C., 432 F. App’x 10 (2d Cir. 2011).

         In his motion, Schulz states that he “does not seek to present the case under any new

theory,” but intends only to point to “controlling decisions and data that the court overlooked—

matters, in other words, that might reasonably be expected to alter the conclusion reached by the

court to prevent clear error of law and prevent manifest injustice.” (Dkt. No. 224-2, at 2).

Specifically, Schulz argues that (i) Agent Gordon “did not get prior written approval of the

penalty determination from his supervisor,” (id. at 3) and (ii) WTP was not Schulz’s alter ego in

2003, (id. at 7–25). 2 In support of these assertions, however, Schulz merely presents the same

arguments the Court expressly addressed in its July 12, 2018 Memorandum-Decision and Order

deciding the parties’ motions for summary judgment, (See Dkt. No. 223, at 9 n.2, 12–16), and

elsewhere, (Dkt. No. 188, at 8). 3 As Schulz’s motion seeks only to relitigate issues already



2
  Schulz also argues that, “[a]ssuming arguendo[] WTP was Schulz’s alter ego in respect to the transaction
attacked[,] . . . there is no issue of fact” that the penalty owed is $2,060, which “the court could as a matter of law
impose . . . without a trial.” (Dkt. No. 224-2, at 25). Schulz’s subsequent discovery of documents which, according
to Schulz, establish a gross revenue of “no more than $1901.36,” (Dkt. No. 222, 233-1, at 4), and other
developments, (October 1, 2018 Text Minute Entry), render his argument moot. Schulz’s pending letter motions,
(Dkt. No. 233, 235), seeking permission to file supplemental exhibits in support of his motion for summary
judgment, (Dkt. No. 197), are also denied as moot.
3
 Schulz here repeats his assertion that the IRS agent assigned to his case “did not obtain the written approval of his
penalty determination by his supervisor or higher official designated by the Treasury Secretary before issuing his
penalty letter on November 24, 2014.” (Dkt. No. 224-2, at 4–5). As discussed in the July 12, 2018 Memorandum-


                                                           2
decided, he has failed to demonstrate the need to either correct a clear error of law or prevent

manifest injustice.

          For these reasons, it is hereby

          ORDERED that Plaintiff’s motion for reconsideration (Dkt. No. 224) is DENIED; and it

is further

          ORDERED that Plaintiff’s letter motions (Dkt. No. 233, 235) seeking permission to file

exhibits in support of his motion for summary judgment (Dkt. No. 197) are DENIED; and it is

further

          ORDERED that the Clerk of Court serve a copy of this Memorandum-Decision and

Order on the Plaintiff in accordance with the Local Rules.

          IT IS SO ORDERED.

Dated: October 9, 2018
       Syracuse, New York




Decision and Order, however, evidence in the record demonstrates that the agent’s supervisor did approve the
penalty determination on November 18, 2014. (Dkt. No. 190-2, at 48). Schulz’s allegation that this evidence is
fraudulent is speculative, conclusory, and unsupported any evidence in the record. (Dkt. No. 224-2, at 4–5).
Furthermore, Schulz does not dispute that the penalty determination was issued on November 24, 2014. (Dkt. No.
190-1, at 11). Schulz failed to raise an issue of material fact as to whether the agent received “written approval of the
initial penalty determination no later than the date the IRS issue[d] the notice of deficiency . . . asserting such
penalty.” Chai v. Comm’r of Internal Revenue, 851 F.3d 190, 221 (2d Cir. 2017).



                                                           3
